 

Execution Version

 

DATED 9 AUGUST 2018

 



 



 

BUNKER HILL MINING CORPORATION

 

and

 

HUMMINGBIRD RESOURCES PLC

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

[ex10-1_001.jpg]

 

Tel +44 (0)370 903 1000 Fax +44 (0)370 904 1099 mail@gowlingwlg.com
www.gowlingwlg.com

 

 

 

 

CONTENTS

 



 



 

CLAUSE

 

1. Agreed terms 1       2. Conditions Precedent 2       3. Restatement of the
Original Loan Agreement 2       4. Representations and warranties 2       5.
Miscellaneous 2       6. Third party rights 3       7. Governing law and
jurisdiction 3

 

SCHEDULE

 

Schedule 1 Conditions precedent 4       Schedule 2 Form of amended and restated
loan agreement 5

 

 

 

 

This Agreement is dated 9th August 2018

 

Parties

 

(1) BUNKER HILL MINING CORPORATION, a company incorporated in Nevada and whose
registered office is situated at 1802 N. Carson Street, Suite 212, Carson City,
Nevada 89701 (the “Company”); and     (2) HUMMINGBIRD RESOURCES PLC, a company
incorporated and registered in England and Wales whose registered office is at
49-63 Spencer Street, Hockley, Birmingham, B18 6DE (the “Lender”)

 

BACKGROUND

 

(A) The Company and the Lender entered into a convertible loan agreement dated
13 June 2018 pursuant to which the Lender agreed to make available to the
Borrower an unsecured loan facility in a maximum aggregate principal amount of
US$1,500,000. (One Million Five Hundred Thousand United States Dollars) (the
“Original Loan Agreement”).     (B) The parties have agreed to amend and restate
the Original Loan Agreement as set out in this agreement.

 

1. Agreed terms     1.1 Terms defined in the Original Loan Agreement shall have
the same meaning when used in this agreement, unless defined below. In addition,
the definitions below apply in this agreement.

 

Original Loan Agreement: has the meaning given in recital (A).

 

Restated Loan Agreement: the Original Loan Agreement as amended and restated by
this agreement in the form set out in Schedule 2.

 

Restatement Date: the date on which the Lender informs the Company that the
conditions precedent have been satisfied in accordance with clause 2.

 

1.2 The rules of interpretation of the Original Loan Agreement shall apply to
this agreement as if set out in this agreement save that references in the
Original Loan Agreement to “this agreement” shall be construed as references to
this agreement.

 

1

 

 

1.3 In this agreement:

 

  (a) any reference to a “clause” or “Schedule” is, unless the context otherwise
requires, a reference to a clause or Schedule of this agreement; and         (b)
clause and Schedule headings are for ease of reference only.

 

1.4 The Schedules form part of this agreement and shall have effect as set out
in full in the body of this agreement. Any reference to this agreement includes
the Schedules.

 

2. Conditions Precedent     2.1 The Restatement Date is conditional on the
Lender having received all of the documents and evidence specified in Schedule 1
in the form, and containing the information, that it requires.     2.2 On
satisfaction of the conditions precedent referred to in clause 2.1, the Lender
shall promptly notify the Company in writing that those conditions have been
satisfied.

 

3. Restatement of the Original Loan Agreement

 

With effect on and from the Restatement Date, the Original Loan Agreement shall
be amended and restated in the form set out in Schedule 2 so that the rights and
obligations of the parties to the Restated Loan Agreement shall, on and from
that date, be governed by and construed in accordance with the provisions of the
Restated Loan Agreement.

 

4. Representations and warranties

 

The Borrower makes the representations and warranties set out in clause 10 and
Schedule 2 of the Original Loan Agreement to the Lender on the date hereof and
on the Restatement Date, in each case by reference to the facts and
circumstances then existing, and as if each reference in those representations
and warranties to “this agreement” includes a reference to this agreement and
the Restated Loan Agreement.

 

5. Miscellaneous     5.1 The provisions of clauses 15 to 21 of the Original Loan
Agreement shall apply to this agreement as if set out in full and so that
references in those provisions to “this agreement” shall be construed as
references to this agreement and references to “party” or “parties” shall be
construed as references to parties to this agreement.     5.2 This agreement may
be executed in any number of counterparts, each of which when executed shall
constitute a duplicate original, but all the counterparts together shall
constitute one agreement. No counterpart shall be effective until each party has
executed at least one counterpart.

 

2

 

 

6. Third party rights     6.1 A person who is not a party to this agreement
shall not have any rights under the Contracts (Rights of Third Parties) Act 1999
to enforce, or enjoy the benefit of, any term of this agreement. This does not
affect any right or remedy of a third party which exists, or is available, apart
from that Act.     7. Governing law and jurisdiction     7.1 This agreement and
any dispute or claim (including non-contractual disputes or claims) arising out
of or in connection with it or its subject matter or formation shall be governed
by and construed in accordance with the law of England and Wales.     7.2 Each
party irrevocably agrees that, subject as provided below, the courts of England
and Wales shall have exclusive jurisdiction over any dispute or claim (including
non-contractual disputes or claims) that arises out of or in connection with
this agreement or its subject matter or formation. Nothing in this clause shall
limit the right of the Lender to take proceedings against the Borrower in any
other court of competent jurisdiction, nor shall the taking of proceedings in
any one or more jurisdictions preclude the taking of proceedings in any other
jurisdictions, whether concurrently or not, to the extent permitted by the law
of such other jurisdiction.

 

This agreement has been entered into on the date stated at the beginning of it.

 

3

 

 

Schedule 1 Conditions precedent

 

1.1 the execution by the Company of the New Warrant Deed and the delivery by the
Company to the Lender of the executed New Warrant Deed and accompanying Warrant
certificates.     1.2 the completion of an investment from Gemstone 102 Ltd.
(“Gemstone”) on the following terms:

 

  (a) Financing Amount: US$ 548,947 which is Can$ 721,834 at US$/Can$ 0.76049;  
      (b) Units: 1,604,076 units where each unit consists of 1 Common Share and
1 warrant;         (c) Terms of Common Share: issue price of Can$ 0.45/share;  
      (d) Terms of Warrant: exercise price of C$0.45 and a term of 2 years; and
        (e) Ownership of Gemstone post transaction: 16.19% of Common Shares, and
19.9% on a partially diluted basis (assumes Gemstone’s proposal to
simultaneously cancel all of its 2 million Can$2.00 warrants from its December
2017 financing).

 

4

 

 

Schedule 2 Form of amended and restated convertible loan agreement

 

5

 

 

Signed for and on behalf of     /s/. Jennifer Boyle BUNKER HILL MINING
CORPORATION Director by its duly authorised representative   Jennifer Boyle  
Print name

 

Signed for and on behalf of       HUMMINGBIRD RESOURCES PLC by its /s/ Thomas
Hill     duly authorised representative Director     Thomas Hill     Print name

 

6

 

